Exhibit 10.46

 

Hillenbrand, Inc.
Cash Award and Repayment Agreement

 

August 7, 2014

 

Hillenbrand, Inc. (the “Company”) shall pay Kristina Cerniglia (“you”) a cash
award equal to $650,000, less applicable taxes (the “Award”), as an inducement
to you and in recognition of the forfeiture of outstanding compensation from
your previous employer.  In the event you terminate employment with the Company
without “Good Reason” or you are terminated for “Cause” (as such terms are
defined in your employment agreement), you shall repay all or some portion of
the Award as follows:

 

·                  If such a termination occurs prior to August 7, 2015 (“First
Anniversary”), you shall repay to the Company an amount equal to the entire
Award; and

 

·                  If such a termination occurs after the First Anniversary, but
prior to August 7, 2016, you shall repay to the Company an amount equal to 50%
of the Award.

 

You shall make any such repayment to the Company not later than 30 days
following your last day of employment with the Company.

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

/S/ Diane R. Bohman

 

Name:

Diane R. Bohman

 

Title:

Senior Vice President,

 

 

Chief Administrative Officer

 

ACCEPTED AND AGREED:

 

 

 

 

 

/S/ Kristina Cerniglia

 

Kristina Cerniglia

 

 

 

Date:

8/4/14

 

 

--------------------------------------------------------------------------------